Citation Nr: 0727605	
Decision Date: 09/04/07    Archive Date: 09/14/07

DOCKET NO.  04-34 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for a left (minor) 
wrist fracture with arthritis and proximal row carpectomy, 
currently rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1984 to February 
1993.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied the veteran's claim for an increased 
evaluation for a left wrist disability, currently rated 20 
percent disabling.

On his September 2004 VA Form 9, the veteran states that his 
service-connected left wrist disability is affecting his 
ability to perform his job, which primarily requires lifting.  
He states that he has lost two jobs due to the disability.  
This matter is REFERRED to the RO to determine whether the 
veteran is claiming unemployability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A VA examination for scars was conducted in June 2004.  The 
veteran complained that pain, limitation of motion, and 
flare-ups of the left wrist had worsened since his last 
examination.  VA must provide a medical examination if VA 
determines it is necessary to decide the claim.  See Caffrey 
v. Brown, 6 Vet. App. 377 (1994) (holding a 23-month old 
psychiatric examination too remote in time to adequately 
support the Board's decision in an appeal for an increased 
rating).  The veteran must be afforded a new VA examination 
for his left wrist and hand.

There is no criterion which provides an evaluation for status 
post-scaphoid implant of left wrist.  The RO determined that 
the left wrist fracture with arthritis and proximal row 
carpectomy is most analogous to 38 C.F.R. § 4.73, Diagnostic 
Code (DC) 5308, which assigns evaluations based on extension 
of the wrist, fingers, and thumb and abduction of the thumb.  
The Board notes that an evaluation under DC 5307, which 
assigns evaluations based on flexion of wrist and fingers, 
may result in a more favorable rating for the veteran.  The 
VA examiner should consider the factors of DC 5307, in 
addition to DC 5308 and any other, possibly more favorable 
diagnostic codes.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded the 
opportunity to identify any additional 
relevant evidence which is not yet of 
record, including private treatment 
records and any additional VA facilities 
at which he was treated.  In particular, 
ask the veteran to submit employment 
records that would show how his wrist 
problem affected his employment.

2.  When any available evidence 
identified by the appellant is 
obtained, the entire claims file must 
be made available to the appropriate VA 
examiner(s), as necessary to conduct 
examinations of the veteran's scars and 
neurologic function, in addition to 
orthopedic examination.  Pertinent 
documents therein, including service 
medical records and any private medical 
records, should be reviewed by the 
examiner(s).  The examiner(s) should 
conduct a complete history and physical 
examination of the left arm, wrist, and 
hand, including surgical history.

(i)  The examiner should describe 
actual ranges of motion for the left 
wrist and the fingers of the left hand, 
and any impairment of joint function as 
determined by actual range of joint 
motion and additional limitation of 
joint function caused by the following 
factors:  pain, including pain on 
repeated use, fatigue, weakness, lack 
of endurance, incoordination.

(ii)  The examiner should describe the 
precise location, measurements, and 
color of each scar, if there pain on 
examination, if there is adherence to 
underlying tissue, the texture of the 
skin, if the scar is unstable, if there 
elevation or depression of the surface 
contour 
of the scar on palpation, if the scar 
superficial or deep, if there is any 
inflammation, edema, or keloid 
formation, and if there is any 
limitation of motion or other 
limitation of function caused by a 
scar.
(iii)  The examiner should describe any 
neurological complications resulting 
from the veteran's left wrist 
disability, including sensory function 
and the range of motion in his hand and 
wrist, and his ability to grasp, clench 
a fist, flex and extend his fingers and 
wrist, push, pull, and twist.  

All necessary diagnostic testing should 
be performed and records of any such 
testing should be associated with the 
claims file.

3.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claims should be 
readjudicated.  If any claim remains 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


